Exhibit 10.26

 

Form of Change of Control Agreement

 

[Date]

 

[Employee Name]

 

Dear [Employee Name]:

 

This letter serves to set forth the following benefit to be provided to you in
the event of an Acquisition (as defined below) of Omnicell, Inc. (the
“Company”).

 

Provided one of the following events occurs within twelve (12) months following
an Acquisition: (i) you are terminated without Cause (as defined below); (ii)
the principal place of the performance of your responsibilities and duties is
changed to a location outside of the San Mateo, Santa Clara, or San Francisco
counties; or (iii) there is a material reduction in your responsibilities and
duties without Cause; then (a) you shall receive severance pay equivalent to
twelve (12) months’ salary at your base rate of pay in effect immediately prior
to the occurrence of any of the triggering event described above (and further
provided that you execute Omnicell’s standard waiver and release agreement); and
(b) the unvested portion of each of the stock options granted to you under the
Company’s 1999 Equity Incentive Plan, the 2003 Equity Incentive Plan and/or the
2004 Equity Incentive Plan shall accelerate and immediately become fully-vested
and exercisable.

 

An “Acquisition” as used herein shall mean any consolidation or merger of the
Company with or into any other corporation or other entity or person in which
the stockholders of the Company prior to such consolidation, merger or
reorganization shall own less than fifty percent (50%) of the voting stock of
the continuing or surviving entity of such consolidation, merger or
reorganization, any other corporate reorganization in which in excess of fifty
percent (50%) of the Company’s voting power is transferred , or any transaction
in which any person, together with its affiliates, accumulates fifty percent or
more of the Company’s voting power.

 

As used herein, “Cause” shall mean: (i) conviction of any felony; (ii)
participation in fraud, misappropriation, embezzlement or other similar act of
dishonesty or material misconduct against the Company or any subsidiaries or
affiliates thereof; or (iii) participation in any act materially contrary to the
Company’s best interest.

 

Acceleration may be limited in certain circumstances, in particular, if any such
acceleration the (“Benefit”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Internal Revenue Code and (ii) but for this
amendment, be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code, then such Benefit will be reduced to the extent necessary so that
no portion of the Benefit would be subject to the excise tax, as determined in
good faith by the Company; provided, however, that if, in the absence of any
such reduction (or after such reduction), you believe that the Benefit or any
portion thereof (as reduced, if applicable) would be subject to the excise tax,
the Benefit shall be reduced (or further reduced) to the extent determined by
you in your discretion so that the excise tax would not apply. If, not
withstanding any such reduction (or in the absence of such reduction), the
Internal Revenue Service determines that you are liable for the excise tax as a
result of the Benefit, then you will be obligated to return to the Company,
within thirty (30) days of such determination by the IRS, a portion of the
Benefit sufficient such that none of the benefit retained by you constitutes a
“parachute payment” within the meaning of Code Section 280G that is subject to
the excise tax.

 

The Company is please to provide this benefit to you in recognition of your
continuing dedication to the success of the Company. Should you have any
questions regarding this matter, please contact the undersigned at
650-[xxx-xxxx].

 

 

Omnicell, Inc.

 

--------------------------------------------------------------------------------